                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

          Sharon T. Thomas,           )              JUDGMENT IN CASE
                                      )
              Plaintiff(s),           )            3:17-cv-00246-FDW-DSC
                                      )
                  vs.                 )
                                      )
     The Salvation Army Southern      )
               Territory
          F. Bradford Bailey
         The Salvation Army
     Church In The City Ministries
           Bobby Lancaster
              Cathy LNU
            Deronda Metz
             Barbra Green
       Victory Christian Center,
             Incorporated,
             Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s 2/202/19 Order.

                                               February 20, 2019
